DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-11, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-10, 19 and 20 of U.S. Patent No. 10,920,966. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending Claims recite broader limitations than those set forth in the Patent Claims, in this regard the pending Claims are anticipated by the Patent Claims, in particular, pending Claim 1 is anticipated by Patent Claims 1, 9 and 10, pending Claim 6 is anticipated by Patent Claim 2, pending Claim 7 is anticipated by Patent Claim 3, pending Claim 8 is anticipated by Patent Claim 4, pending Claim 9 is anticipated by Patent Claim 5, pending Claim 10 is anticipated by Patent Claim 7, pending Claim 11 is anticipated by Patent Claim 8, pending Claim 17 is anticipated by Patent Claim 19 and pending Claim 18 is anticipated by Patent Claim 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu 10,203,092 in view of Schubert 2020/0032988.
Regarding Claim 17, Zhu shows in Figure 1, a portable lighting device comprising a light source (see Abstract), a body 2 supporting the light source (see Fig. 6), the body including a base having a bottom surface opposite the light source and a plurality of tabs 40 and 41, respectively, coupled to the base, wherein the plurality of tabs is engageable with a supporting surface when the plurality of tabs are in a deployed position to couple the portable lighting device to a support.  Zhu fails to show the lighting device secured to an electrical box.  Schubert teaches that it is known in the art to provide an electrical box 151 to position and support a lighting device.  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Zhu to have the light device supported by an electrical box in the same manner as taught by Schubert to provide more uses and areas for use with the lighting device. 
Regarding Claim 18, Zhu teaches the use of a magnet 39 (see Fig. 11, col. 4, line 45) but fails to disclose the tabs include the magnet.   To vary the positioning and 
Regarding Claim 19, Zhu shows in Figure 1, a dome shaped cover 4 coupled to the body 2 and enclosing the light source.
Regarding Claim 20, Zhu as modified by Schubert fails to show positioning the base within the electrical box with the tabs in the stored position and then moving the tabs to a deployed position.  In the absence of any unobvious or unexpected results the manner in which the lamp is positioned and supported within the electrical box is considered a matter of design choice. 

Allowable Subject Matter
Claims 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 12-16 are allowable over the prior art because Claim 12 sets forth a mounting assembly including a tab movable between a stored position and a deployed position, the mounting assembly configured to at least partially support the portable lighting device when the tab is in the deployed position and a bracket coupled to the base and including a tongue portion, the bracket movable relative to the base between an open position in which the bracket extends from the bottom surface of the base and a closed position in which the tongue is received within the body, wherein the tongue portion forms a hook configured to at least partially support the portable lighting device when the bracket is in the open position.  This combination of limitations was not shown or suggested by the prior art.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 2-5 are considered to set forth allowable subject matter because Claim 2 sets forth a bracket pivotally coupled to the base for movement relative to the base between an open position and a closed position.  This combination of limitations was not shown or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lehman et al is cited of interest for showing a portable light in Figure 8 with a supporting mechanism 130 which can be deployed or stored in the base 112 of the housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875